Citation Nr: 0522282	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for surgical scar of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1971 until 
January 1974 and from May 1974 until May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1993 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

Subsequent to the May 1993 rating decision, the veteran's 
claims file was transferred to the RO in Indianapolis, 
Indiana, and then again to the RO in St. Louis, Missouri.

As previously stated, the claim was first before the RO in 
May 1993.  At that time, the veteran's claim of entitlement 
to service connection for residuals of a fracture of the 
right ankle was granted.  A noncompensable evaluation was 
assigned, effective from September 30, 1992.  The veteran 
disagreed with the assigned rating and initiated an appeal.  
During the course of such appeal, in a January 1996 rating 
action, the RO increased the evaluation assigned for the 
right ankle fracture residuals to 10 percent, effective 
October 1995.  Moreover, in a December 1996 rating action, 
the RO granted a separate 10 percent evaluation for a 
surgical scar, residual of a right ankle fracture, effective 
June 29, 1996.

In June 1999, the veteran's claim of entitlement to a higher 
initial rating for residuals of a right ankle fracture came 
before the Board.  Also on appeal were claims of entitlement 
to higher initial ratings for left and right knee 
disabilities.  At that time, a remand was ordered as to all 
three issues to accomplish additional development.

The matters returned to the Board in March 2004.  At that 
time, the veteran's claims of entitlement to higher initial 
evaluations for residuals of a right ankle fracture, as well 
as for left and right knee injuries, were denied.  Therefore, 
those issues are not presently before the Board.  The issue 
of entitlement to a higher initial rating for a surgical scar 
of the right ankle was not decided in March 2004.  Rather, 
that matter was remanded for further development.  Such 
development having since been accomplished, that issue is now 
ready for appellate consideration.


FINDINGS OF FACT

1.  The competent evidence demonstrates a slightly discolored 
surgical scar of the right ankle measuring .4 by 15 
centimeters, with no elevation, edema, skin ulceration, 
breakdown, keloid formation, depression or adherence to 
underlying tissue shown on objective examination.  

2.  The competent evidence fails to show that the veteran's 
surgical scar of the right ankle causes any limitation of 
right ankle motion or function.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a surgical scar of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in March 2001, September 2003, March 2004, 
April 2004 and March 2005 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, this 
matter was initially adjudicated prior to the enactment of 
the VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his claim, to include testimony 
provided at a January 1995 personal hearing before the RO, 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

At a personal hearing before the RO in January 1995, the 
veteran indicated that his right ankle scar was tender to the 
touch.  (Transcript "T" at 8).  He further stated that the 
area surrounding the scar was swollen.  He stated that there 
was a big indentation, and that it felt as though the scar 
was attached to the underlying muscle.  

VA examination in June 1996 revealed a well-healed, lateral 
surgical incision which was subjectively tender to palpation.  

On VA examination in July 2000, the veteran reported that the 
right ankle scar caused tingling, pain and swelling, and that 
such scar was sensitive to the touch.  Physical examination 
revealed a linear scar on the right lower leg.  There was no 
tenderness.  The texture was firm.  It was not elevated or 
depressed.  There was no underlying tissue loss.  There was 
some disfigurement present.  There was no limitation of 
function, and no ulceration, edema or keloid.

The veteran was most recently examined by VA in April 2005.  
A scar was noted on the anterior surface of the right lower 
extremity.  Specifically, the scar was positioned on the 
right lateral leg from the mid leg to the ankle, overlying 
the lateral maleolus.  The scar measured .4 cm. in width and 
15 cm. in length.  There was no elevation and the scar was 
not tender to palpation.  There was no edema, skin ulceration 
or breakdown of the scar.  There was also no keloid formation 
or depression of the scar.  There was no adherence to 
underlying tissue.  The texture of the scarred area was 
normal.  There was no induration or inflexibility.  The area 
was slightly discolored, being lighter than normal.  There 
was no underlying tissue loss and no limitation of motion or 
loss of function due to the scar.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
a surgical scar of the right ankle pursuant to Diagnostic 
Code 7804.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will first consider whether the 
rating schedule prior to this date affords the veteran an 
increased rating.  

Prior to August 30, 2002, Diagnostic Code 7804 afforded a 10 
percent evaluation for scars that were superficial, tender 
and painful on objective demonstration.  That Code section 
did not provide for a rating in excess of 10 percent.

Because the veteran is already in receipt of the maximum 
benefit under the old version of Diagnostic Code 7804, that 
Code section cannot serve as a basis for a higher rating.  
Therefore, the Board has considered whether any alternate 
code sections, as in effect prior to August 30, 2002, might 
allow for an increased rating.  In this vein, the Board 
observes that Diagnostic Code 7805 instructs the rater to 
evaluate the veteran's scar based on limitation of function.  

Limitation of ankle motion is addressed in Diagnostic Code 
5271.  A 10 percent rating is warranted for moderate 
limitation of motion.  A 20 percent evaluation applies where 
the evidence demonstrates marked limitation of motion.  

The evidence of record does not show that the veteran's 
surgical scar of the right ankle has caused marked limitation 
of motion such as to justify assignment of the next-higher 20 
percent rating under Diagnostic Code 7805.  Moreover, no 
other Code sections, as in existence prior to August 30, 
2002, are applicable.  For example, Diagnostic Code 7800 
concerned scars of the head, face or neck.  As such, it is 
not relevant to the instant claim.  Likewise, Diagnostic 
Codes 7801 and 7802, pertaining to burns, are also 
inapplicable.  Finally, Diagnostic Code 7806, for dermatitis 
or eczema is similarly irrelevant to the present claim.

In sum, then, there is no basis for an initial rating in 
excess of 10 percent prior to August 30, 2002.  

The Board will now consider the current version of 38 C.F.R. 
§ 4.118, effective from August 30, 2002.  As before, 
Diagnostic Code 7800 concerns scars of the head, face or 
neck.  As such, it is not relevant to the instant claim.  

The new version of Diagnostic code 7801 provides a 20 percent 
evaluation for scars, other than of the head, face or neck, 
that are deep or cause limitation of motion and exceed 12 
square inches or 77 square centimeters.  Here, the veteran's 
scar measured .4 by 15 cm., and thus does not meet the size 
requirements contemplated for the next-higher 20 percent 
rating.  Additionally, the scar has not caused limited right 
ankle motion, as noted in the May 2004 VA examination report.  

The revised version of Diagnostic Code 7802 affords a 10 
percent rating for scars, other than the head, face or neck 
that are superficial and that do not cause limitation of 
motion.  However, as this code section does not afford an 
evaluation in excess of the 10 percent already assigned, it 
cannot serve as a basis for an increased rating here.

Board has next considered the revised version of Diagnostic 
Code 7803, which  provides a 10 percent rating for scars that 
are superficial and unstable.  Again, the maximum attainable 
benefit is a 10 percent rating, which is already assigned.  
Similarly, Diagnostic Code 7804, concerning scars that are 
superficial and painful on examination, does not afford a 
rating in excess of 10 percent. 

Diagnostic Code 7805 has remained essentially unaltered by 
the August 30, 2002 revisions to 38 C.F.R. § 4.118.  As such, 
this Code section, predicated on limitation of motion, does 
not justify a higher rating, because, as previously 
explained, the evidence does not show the right ankle scar to 
limit motion or function.  Indeed, the VA examiner in April 
2005 explicitly stated that the right ankle surgical scar did 
not affect range of motion or function of the joint.  

No other Code sections are relevant to the veteran's claim.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for a surgical scar of the right ankle.  There is no 
basis for an increased rating under the applicable schedular 
criteria, either in their current form or as they existed 
prior to August 30, 2002.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right ankle surgical scar caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a surgical scar of the right ankle is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


